DETAILED ACTION
This Office Action is responsive to the application filed on February 06, 2020. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAJASHEKARA (2015/0367950). 
Re Claim 10, RAJASHEKARA teaches hybrid electric propulsion system 100 comprising: a gas turbine engine 110; an electrical power system [inter alia 130, 132, 160]; a mechanical power transmission [126, 128] operably coupled between the gas turbine engine and the electrical power system (¶¶0026, 0031, 0035); a plurality of hybrid electric system control effectors (¶0044) operable to control a plurality of states of one or more the gas turbine engine and the electrical power system (¶¶0039-0042, 0044, 0046, 0051); and means for controlling the hybrid electric system control effectors (150, 400, 500) based on a model predictive control (¶0047) that is dynamically updated during operation of the hybrid electric propulsion system (¶¶0047-0052).
Re Claim 16, RAJASHEKARA teaches the hybrid electric propulsion system of claim 10, and further teaches wherein the electrical system comprises at least two electric motors (more than one motor(s) 132), at least two electric generators (more than one generator(s) 130) and an energy storage system 160 (see ¶¶0025, 0036).




Allowable Subject Matter
Claims 1-9 and 17-20 are allowed.
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art fails to teach or suggest, in combination with the other limitations of the independent claim 1, a controller operable to determine a model predictive control optimization for a plurality of hybrid electric system control effectors based on the model predictive control state and the prediction using a plurality of reduced-order partitions of the composite system model. 
Prior art fails to teach or suggest, in combination with the other limitations required by claim 11, a controller operable to determine a model predictive control optimization for the hybrid electric system control effectors based on the model predictive control state and the prediction using a plurality of reduced-order partitions of the composite system model. 
Prior art fails to teach or suggest, in combination with the other limitations of the independent claim 17, determining, by the controller, a model predictive control optimization for a plurality of hybrid electric system control effectors based on the model predictive control state and the prediction using a plurality of reduced-order partitions of the composite system model. 







Conclusion 
RAJASHEKARA is considered the closest prior art of record. RAJASHEKARA teaches a hybrid electric propulsion system 100 with inter alia a gas turbine engine 110, motor 132 and controller (144, 150). See Figure 1. In RAJASHEKARA, the controller is operable to determine an estimate of system parameters based on a composite system model 440 and sensor data (¶0046). See Figure 4. Local models are then applied to the estimates to generate optimal setpoints for the control effectors (¶¶0048-0050). Each local model includes all or a portion of system model 44 (¶0047) and thus would not be understood by one ordinary to be a reduced-order partition. Further, RAJASHEKARA does not determine a model predictive control state and a prediction based on the composite system model and the hybrid electric propulsion system parameters. As such, RAJASHEKARA does not determine a model predictive control optimization for the hybrid electric system control effectors based on the model predictive control state and the prediction using a plurality of reduced-order partitions of the composite system model as claimed.













Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
June 1, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741